Citation Nr: 1603500	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial compensable disability evaluation for tinea versicolor.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for a right elbow condition.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for a left elbow condition.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for supination and pronation impairment of the left elbow.

7.  Entitlement to an initial disability evaluation in excess of 10 percent for supination and pronation impairment of the right elbow.

8.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1966 to April 1988.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina. 

The Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge in October 2014 and gave testimony.  A transcript of the hearing is of record.  

This matter was previously before the Board in January 2015, at which time the Board remanded the issues of service connection for hearing loss and left and right elbow disorders, along with the issues of a higher initial evaluation for tinea versicolor and an increased evaluation for tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails, for further development.  

Following the requested development, the Appeals Management Center (AMC) acting on behalf of the RO, in a May 2015 rating determination, granted, in pertinent part, service connection for right and left elbow conditions, assigning 10 percent disability evaluations for each, and service connection for supination and pronation impairment of the left and right elbows and also assigned 10 percent disability evaluation for each of these disabilities.  The AMC also granted service connection for tinnitus and assigned a 10 percent disability evaluation.  The RO also granted service connection for hearing loss and assigned a noncompensable disability evaluation and granted service connection for hammertoes of the left and right feet and assigned noncompensable disability evaluations. 

In a June 2015 rating determination, the RO denied service connection for PTSD.  In September 2015, the Veteran filed a notice of disagreement with the denial of service connection for PTSD.  In September 2015, the Veteran also filed a notice of disagreement with the assigned disability evaluations for his left and right elbow disorders and his service-connected tinnitus.  To date, a statement of the case (SOC) has not been issued as it relates to the claims for service connection for PTSD and increased evaluations for left and right elbow disorders and tinnitus.  As such, these issues must be remanded for the issuance of a SOC.

The issues of service connection for PTSD and entitlement to initial disability evaluations in excess of 10 percent for right and left elbow disorders and for supination and pronation impairments of the left and right elbow, and an initial disability evaluation in excess of 10 percent for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  

FINDINGS OF FACT

1.  Tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails has not affected 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas, or required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during any 12-month period.

2.  Tinea versicolor has affected less than five percent of his entire body and less than five percent of the exposed areas and has not required intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs at any time.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7813 (2015). 

2.  The criteria for an initial compensable rating for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806, 7813 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim for initial/increased evaluations, the RO, in May 2009 and September 2010 letters, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The May 2009 and September 2010 letters also provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

In conjunction with his claims, the Veteran was afforded VA examinations in December 2009, November 2010, March 2011, and April 2015.  The results from these examinations are sufficient in order to properly address the Veteran's claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations were adequate for rating purposes because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303   (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He also appeared at a hearing before the undersigned Veterans Law Judge.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails, and tinea versicolor, are rated by analogy under Diagnostic Code 7806.  Under this code, a 10 percent rating is available for dermatitis or eczema affecting at least 5 percent but less than 20 percent of the entire body or exposed areas of the body or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration for less than 6 weeks during the past 12-month period.  A 30 percent rating is available for dermatitis or eczema affecting 20 to 40 percent of the entire body or exposed areas of the body or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is available for dermatitis or eczema affecting more than 40 percent of the entire body or exposed areas of the body or requiring constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

The Veteran maintains that the symptomatology associated with his various service-connected skin disorders warrants higher disability evaluations than those which are currently assigned.  

In conjunction with his claim, the Veteran was afforded a VA skin examination in December 2009.  At the time of the examination, the Veteran reported that his skin condition continued to bother him to some extent.  He stated that it was worse in the hot weather.  The Veteran indicated that he had scaling and thickening of the skin of the feet, especially on the medial aspect of the feet, sometimes also in the interdigital areas.  He reported having thickened toenails and stated that it extended above the ankle.  He noted that it seemed to clear up in the winter with the cool weather.  The Veteran reported using topical treatment as needed.  He was not using any at the time of the examination.  There had been no light therapy.  Treatment may last days to weeks.  The Veteran did not recall the exact length of time that he has used the treatment in the past 12 months but had used this on several occasions, mostly in the hot summer weather.  There were no side effects from the treatment.  There were no symptoms except scaling and thickening of the skin of the feet.

Physical examination revealed the Veteran had some thickening of the skin of the feet, bilaterally, especially on the plantar surface at the MTP joint area.  There was also some thickening of the medial aspect of both feet with some mild scaling.  There was some redness and some old raised discoloration on the right foot.  The toenails were dystrophic with thickening of the great toenails, bilaterally, and thickening and deformity of the 5th toenails, bilaterally.  The other 3 toenails were fairly normal, a little discolored and a little thickened, but not striking.  There was no scarring or disfigurement except there was some chronic fissuring on the plantar surface of the feet up near the toes but this was very thickened skin.  There were no  fresh fissures or new fissures.  The percentage of exposed area was zero percent and the percentage of the entire body was less than 3 percent.  Diagnoses of tinea pedis of the feet without extension; onychomycosis of the toenails; and no evidence of skin disease or inflammation of the skin above the ankles or on the dorsum of the feet, were rendered.  

At the time of a December 2010 VA examination, the Veteran reported having speckled discoloration of the back with itching and scaling.  He noted having been treated with various topical and oral antifungals, with only limited relief and frequent recurrences.  He stated that the condition had persisted and that he had been treated through the service and after retirement by both private physicians and the VA.  The Veteran indicated that the condition would come and go but he stated that it was rather persistent.  Symptoms included itching and discoloration.  Treatment of tinea versicolor in the past 12 months had been by topical medications, which did not involve a corticosteroid or immunosuppressive.  

Physical examination revealed small patches of pale fine scaly lesions on the back, chest, upper arms, and buttocks.  The examiner noted that this was a classic appearance of tinea versicolor.  The percentage of the body affected was reported was less than 5 percent.  

In support of his claim, the Veteran submitted photographs of his feet and nails in December 2010.  

At the time of a March 2011 VA examination to determine the etiology of any current foot disorder, the Veteran was noted to have thick toenails of the great and fifth toes, suggesting onychomycosis.  

In a February 2012 statement in support of claim, the Veteran indicated that it was his belief that the two fungal infections impacted 30 percent or more of his body.  The Veteran submitted additional photographs in support of his claim.  

In a January 2014 letter, the Veteran indicated that a minimum of 30 percent of his body was covered with various fungal conditions and that these should not be considered in isolation, one from the other, even though they were separate and distinct conditions (Tinea Versicolor and Tinea Pedis).  He stated that the two were more than 30 percent and that the evaluator who made the call of five percent was grossly in error as he only looked at the Veteran's back.  

At his October 2014 hearing, the Veteran indicated that his fungal infection covered more than 30 percent of his body and that his previous VA physician had told him that more than 30 percent of his body was involved.  He stated that more than 30 percent of his body would be involved at various times of the year.  The Veteran reported applying several different topical solutions on a daily basis.  He noted having used topical medications for 40 years.  

Treatment records associated with the record reveal that at the time of a July 2014 dermatology visit, the Veteran reported that his primary concern was his feet.  He had been using clotrimazole and terbinafine but stated he had had only minimal response.  He continued to get pedicures twice a week.  His scalp was doing well with the selenium sulfide shampoo.  He had two bumps on his neck that he wanted to have checked.  The scalp, face, neck, chest, back, abdomen, upper and lower extremities, hands and feet, and nails were examined.  The Veteran was noted to have two round, firm, brown papules measuring 4 cm. at the nape of the neck.  Areas of hyperkeratosis with a thin scale were noted on the bilateral feet.  The toenails had dark pigmentation, thickening, and subfungal debris.  It was the examiner's assessment that the Veteran had tinea pedis.  

At the time of an October 2014 VA dermatology visit, the Veteran reported a 3 week history of color change on the lower back sacrum area.  There was no history noted of other eruption or symptoms.  Examination of the lower back revealed multiple annular macules, hyperpigmented, with little scale present on left and right sides with lesions extending to the right lower back and at the base of sacrum.  The examiner rendered an opinion of post inflammatory hyperpigmentation although etiology unclear, the distribution and annular appearance suggested possible post herpetic changes but no history of any previous eruption.   

At the time of a December 2014 visit, the Veteran reported having a rash on his buttocks.  He stated that the rash had been present for 1.5 months and was somewhat itchy.  Examination of the scalp, face, neck, chest, back, abdomen, buttocks, upper and lower extremities, hands, feet, and nails was performed.  The Veteran was found to have dark brown annular plaques with very minimal scale measuring approximately 1-3 cm. on the lower back and upper buttocks.  Diffuse erythema and scale of the plantar surfaces of the feet in a moccasin distribution was also present.  Yellow discoloration of the toenails accompanied by subungual debris was also found.  A diagnosis of dermatitis, lower back, and upper buttocks, including nummular eczema, mycosis fungoides, and tinea corporis was rendered. 

At the time of a February 2015 dermatology visit, the Veteran was seen for a follow-up for a rash on his buttocks with complaints of a rash on his buttocks.  Physical examination of the scalp, face, neck, chest, back, abdomen, buttocks, upper and lower extremities, hands, feet, and nails was performed.  The Veteran was found to have dark brown annular macules/patches without scale, but with a thin rim of erythema on the lower back and upper buttocks.  Hyperkeratosis and scale, predominantly on midsole and heels of feet, was also present.  There was no scaling or maceration on the anterior sole or between the toes.  Yellow discoloration of the toenails accompanied by subungual debris diffusely affecting toenails was also found.  It was the examiner's assessment that the Veteran had lichen planus on the lower back and upper buttocks, improving with triamcinolone; tinea pedis, continue clotrimazole and terbinafine alternating, urea cream in the morning and Vaseline under occlusion with cotton socks at night; perianal dermatitis, well controlled with clotrimazole mixed with mupirocin daily, followed by zinc oxide as needed; and seborrheic dermatitis, with history of tinea versicolor.

At the time of an April 2015 VA examination, the Veteran was diagnosed as having seborrheic dermatitis, lichen planus, tinea pedis, and nummular eczema with lichen simplex chronicus.  He was also noted to have bilateral toe onychomycosis.  The skin condition did not cause any scarring or disfigurement of the head.  The Veteran was treated with the following medications for the noted disabilities: Tinea pedis, clotrimazole and terbinafine alternating, urea cream nightly, all 3 used constant -Lichen planus, triamcinolone, used constant-Seborrheic dermatitis and tinea versicolor-selenium sulfide shampoo and body wash, used constant.  There had been no treatments other than topical medications in the past 12 months.  

Total body area involvement was between 5 and 20 percent, with total exposed area also being reported as between 5 and 20 percent.  Specific skin involvement was as follows:  seborrheic dermatitis on scalp- dry flaky scalp; tinea versicolor, currently no gross obvious lesions; significant onychomycosis in multiple toe nails total body area less than 5 percent, exposed body area less than 5 percent; lichen planus, noted as plaques of dark skin on his lower back, buttocks, and groin total body area about 5-20 percent, exposed body area is less than 5 percent; and nummular eczema with lichen simplex chronicus on top of his left foot, total body area less than 5 percent, exposed body area less than 5 percent.  The examiner also noted that records showed the Veteran had a history of perianal dermatitis, well controlled with clotrimazole mixed with mupirocin daily. followed by zinc oxide as needed.  The Veteran reported that this was currently not a problem and it tended to occur when he had perianal irritation associated with his diverticulitis. 

In support of his claim, the Veteran submitted additional photographs of his feet in June 2015.  He also indicated that since 1967 he had been bothered with various conditions of the skin over various parts of his body.  He noted that they became worse in the summer months and spring.  He stated that his back, shoulders, and elbows became itchier and required another medication to stop the itching.  He reported that the camphor lotion was good there.  He again noted that his former VA physician had stated that 30 percent of his body was impacted.  He indicated that he had faced treatments two times a day for about forty seven years.  He noted that over the last year he had had a rash on his lower left leg.  He had treated it with mupirocin and bacitracin.  The bacitracin was for the small sores.  These medications were previously prescribed.  He stated that in the last six months he had developed another skin condition.  He indicated that it started as a small place on his back and had gotten larger and had spread to both his sides and crotch area.  He reported that he was treating it with a synthetic steroid cream that he had to use twice a day.  He noted that the condition was spreading.  He indicated that he had to use these three items two times a day and that he used the ammonium lactate lotion on his back and lower legs for dryness.  He reported that the tinea versicolor on his back caused the itching on his back and shoulders and a change of color in the center of his back along with a speckled appearance on his shoulders with a slight rash.   He noted that he now purchased creams for his hair to help reduce the dandruff and scalp problems and used the shampoo (selenium sulfide).  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that a rating in excess of 10 percent is warranted for tinea versicolor.  While the Veteran has reported using various topical medications for all his skin disorders, treatment requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has not been shown.  Moreover, the Veteran's tinea versicolor has not been shown to involve an area which encompasses at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas at any time.  For example, at the time of the December 2010 VA examination, physical examination revealed small patches of pale fine scaly lesions on the back, chest, upper arms, and buttocks, which the examiner noting it had the classic appearance of tinea versicolor, with the percentage of body being affected reported as less than 5 percent.  VA treatment records associated with the file do not demonstrate that tinea versicolor covers an area exceeding more than 5 percent of his body.  At the time of the Veteran's April 2015 VA examination, the examiner specifically indicated that the Veteran had no tinea versicolor lesions.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that an initial compensable rating for tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails, is warranted.  As with the tinea versicolor, while the Veteran has reported using and been prescribed various topical medications for all his skin disorders, treatment requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has not been shown at any time.  Moreover, the Veteran's tinea pedis, along with other identified skin disorders has not been shown to involve an area which encompasses at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas at any time.  For example, at the time of the December 2009 VA examination, the Veteran was noted to have some thickening of the skin of the feet, bilaterally, along with some thickening of the medial aspect of both feet with some mild scaling.  The toenails were dystrophic with thickening of the great toenails, bilaterally, and thickening and deformity of the 5th toenails, bilaterally; however, the percentage of exposed area was zero percent and the percentage of the entire body was less than 3 percent.  Moreover, VA treatment records associated with the record also do not demonstrate that the Veteran has had more than 20 percent of his entire body affected by his current skin disorders.  Furthermore, the April 2015 VA examiner specifically indicated that the total body area involvement was between 5 and 20 percent, with total exposed area also being reported as between 5 and 20 percent.  He also addressed the specific skin disorders that were present and assigned percentages for each of them, with the specific total being less than a combined 20 percent of the entire body surface.

To the extent that the Veteran asserts that his tinea versicolor and tinea pedis with subsequent manifestations cover a greater percentage of his exposed and/or total body area, the Board finds his assertions are outweighed by the competent VA examination reports.  The Board finds the observations of the VA medical professionals to be more probative as to the percentage of body area affected, as such a professional has training and experience making them more qualified to provide such detailed observations regarding the skin condition and the human body.  The determination as to the percentage of body coverage is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence as to the extent his current skin disorders cover his body in terms of a percentage.

The Board considered whether a ratings in excess of noncompensable and 10 percent were available under other potentially applicable diagnostic codes, however, the evidence did not demonstrate that the Veteran's tinea versicolor or tinea pedis was manifested by scars or characteristics of disfigurements.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2015).  The Board found no other applicable diagnostic code.


The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the disability picture associated with the Veteran's service-connected tinea pedis and tinea versicolor are not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected skin disorders are evaluated as skin disorder pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  

The Board finds that the schedular rating criteria are adequate to rate the skin disorders, and no referral for extraschedular consideration is required.  Throughout the pendency of this appeal, the evidence demonstrated that the Veteran's skin disorders have been manifested by episodic rashes, itchiness, dryness, hyper- and hypo-pigmentation of the skin, discoloration, and use of topical medications to treat each of the disorders.  The manifestations associated with the Veteran's skin disorders do not affect 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas.  When comparing the severity of this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms and impairment are contemplated by the applicable rating criteria.  Ratings in excess of noncompensable and 10 percent are provided for certain manifestations of tinea versicolor and tinea pedis, but the evidence demonstrated that those manifestations were not present for any distinct period during the pendency of this appeal.  The criteria for a compensable disability evaluation for tinea versicolor and a 10 percent rating for the tinea pedis and subsequent manifestations reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual employability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such an inferred claim has not been raised by the Veteran and is not raised by the record. 


ORDER

An evaluation in excess of 10 percent for tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails, is denied.  

A compensable disability evaluation for tinea versicolor is denied.  


REMAND

As noted above, the AMC, in a May 2015 rating determination, granted service connection for right and left elbow conditions, assigning 10 percent disability evaluations for each, and service connection for supination and pronation impairment of the left and right elbows, assigning 10 percent disability evaluations for each of these disabilities.  The AMC also granted service connection for tinnitus and assigned a 10 percent disability evaluation.  

In September 2015, the Veteran filed a notice of disagreement with the assigned disability evaluations for his left and right elbow disorders and his service-connected tinnitus.  

In a June 2015 rating determination, the RO denied service connection for PTSD.  In September 2015, the Veteran filed a notice of disagreement with the denial of service connection for PTSD.  

To date, there has been no statement of the case issued as it relates to above claims.  The Board is required to remand the case for issuance of the SOC.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of service connection for PTSD and the issues of entitlement to initial disability evaluations in excess of 10 percent for right and left elbow disorders and for supination and pronation impairments of the left and right elbow, and an initial disability evaluation in excess of 10 percent for tinnitus.  The issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


